
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10.3


Third Amendment to
Coldwater Creek Inc.
Supplemental Executive Retirement Plan

        1.     Section 3.5 "Adjustments for Form of Benefit" shall be deleted in
its entirety and replaced with the following:

        "An election under this Section 3.5 for a form of benefit other than a
single life annuity may be made at any time before the end of the calendar year
prior to the year of the Participant's Early Retirement Date. After any
appropriate reduction is made in a Participant's pension under this Plan for the
commencement of payment prior to the Participant's Normal Retirement Date,
appropriate adjustment shall be made in the form of a joint or survivor annuity,
if elected. The joint and survivor annuity which may be elected is an annuity
payable in monthly installments for the life of the Participant, to continue
after the Participant's death at 50% or 100% of the Participant's benefit to the
individual designated Beneficiary for life if that designated Beneficiary
survives the Participant. The last benefit payment under this optional form
shall be the payment due on the first day of the month in which occurs the later
of the death of the Participant or the death of the designated Beneficiary. The
percentage of the Participant's benefit to be continued and the individual
Beneficiary must be irrevocably designated by the Participant prior to the time
benefits commence to the Participant. This form of payment shall be the
Actuarial Equivalent of the single life annuity otherwise payable to the
Participant, based on the age of the Participant and the age of the
Participant's beneficiary as of the Benefit Commencement Date."

        2.     In all respects not amended, the SERP is confirmed and ratified.
All capitalized terms not defined herein shall have the meaning ascribed in the
SERP.

*    *    *

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10.3

